Per Curiam.—
It is unnecessary that we should enter into a consideration as to what title the purchaser will take under this sale, but the broad question is presented whether the court, in its discretion, will interfere to set aside a sheriff’s sale, on the ground that the purchaser will not obtain a complete title to the property under the sale, there being no pretence of fraud on the part of the parties, or misrepresentation or irregularity in conducting the sale on the part of the sheriff. The rule has always been, in such cases, that the sheriff sells whatever right, title, or interest the defendants may have in theland and nothing more, and his deed to the purchaser is, in substance, but a mere recital of the judgment and execution, and of his sale, unaccompanied by any warranty, special or general. If, under such circumstances, the court was to regard the applications of purchasers at sheriff’s sales, whenever they might be dissatisfied with the title of the defendants, it would be continually occupied in trying the validity of titles to real estate on mere motions, an idea which has never been seriously entertained, and which, if carried into practice, would allow of favour to the purchaser on almost any ground of dissatisfaction with his bargain. Except under special circumstances, the rule of caveat emplor applies to a purchaser at sheriff’s sale, and these not existing here, the court will not interfere. As to the judgment itself, we cannot see what right the purchaser has to ask to have it opened.
Rule discharged.a

 See Dorrance v. Scott, 3 Whart. R. 309.